DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, 12-13, 22-25, 31, 33, 35, 50, drawn to a barrel with cover that covers at least a portion of the outside surface of the barrel.
Group II, claim(s) 52, drawn to a process for aging an alcoholic beverage in barrel with cover.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a barrel with cover that covers at least a portion of the outside surface of the barrel, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the references as cited In the International Search Report and Written Opinion for PCT/ISA/220 (see CHIDAMBARAKRISHAN et al ( WO 2015/010015 A2)):
CHIDAMBARAKRISHAN et al discloses (cf. claim 1) a process for aging an alcoholic beverage, comprising: 
(A) filling a first wooden barrel with an unaged alcoholic beverage, the barrel having an outer surface; 

(C) aging the unaged alcoholic beverage under ambient conditions while the alcoholic beverage remains in the first wooden barrel surrounded by the film for a time period of at least 1 month, to produce an aged alcoholic beverage. In one embodiment, D1 discloses a seal bag (cf. fig. 7) having an open end (32) for covering a barrel. In example 1 it is taught, that after inverting the cask 180 degrees, i.e., other end up, the open end of the bag was pulled upward and the excess bag length was gathered together over the upper cask end. D1 teaches (cf. Angels’ share weight loss test No. 3 and 4) packaged barrels wrapped by film strips (considered as means for gathering the cover) on a pallet, wherein the ends of the barrels are left open (see page 4 of the Written Opinion for PCT/ISA/220 filed 05/02/2019). 
Hence, the technical feature of a barrel with cover that covers at least a portion of the outside surface of the barrel, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CHIDAMBARAKRISHAN et al.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/               Primary Examiner, Art Unit 1791